DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/12/2019 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 12/12/2019 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-18 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle container comprising: a measurement section that measurably accommodates multiple particles in the measurement region, wherein the measurement section includes plates that oppose each other, and a side portion disposed between the plates, and wherein the measurement section is configured such that a thickness of at least one of the plates in a measuring direction of measuring the particles is made different at positions on a surface of the at least one of the plates, the surface orthogonally intersecting the measuring direction, in combination with the rest of the limitations of claim 1.
Claims 2-7 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 8 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle container comprising: a measurement section that measurably accommodates multiple particles in the measurement region, wherein the measurement section includes plates that oppose each other, and a side portion disposed between the plates, and wherein the side portion is - 25 -10199119US01 flexibly deformable in a measuring direction of measuring the particles, in combination with the rest of the limitations of claim 8.
Claims 9-13 are allowable because they are dependent on claim 8 or an intermediate claim.
Claim 14 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle filling apparatus comprising: a measurement section that measurably accommodates multiple particles in the measurement region, wherein the measurement section includes plates that oppose each other, and a side portion disposed between the plates, and wherein the measurement section is configured such that a thickness of at least one of the plates in a measuring direction of measuring the particles is made different at positions on a surface of the at least one of the plates, the surface orthogonally intersecting the measuring direction; and a width changing unit that changes the width of measurement region of the particle container in the measuring direction, in combination with the rest of the limitations of claim 14.
Claims 15-18 are allowable because they are dependent on claim 14 or an intermediate claim.

Yokoi et al (US 2020/0102587 A1) is the closest prior art to the Applicant’s claimed invention.  However Yokoi et al does not teach of a particle container comprising: measurement section includes plates that oppose each other, and a side portion disposed between the plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886